DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 03/25/2020 and 02/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 8, 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 and 8 of U.S. Patent No. 10,632,285 (hereinafter 285’). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 285’ teaches a medical device comprising: a housing; a sheath configured to be at least partially inserted into a body of a patient, the sheath having a proximal end and a distal end, wherein the proximal end of the sheath is coupled to the housing, wherein the distal end of the sheath is configured to deflect; a deflection wire coupled to the distal end of the sheath and configured to deflect the distal end of the sheath; a balloon catheter positioned in the sheath and configured to extend and retract relative to the sheath, wherein the balloon catheter comprises a balloon configured to be moved out of the distal end of the sheath, wherein the balloon is configured to be selectively inflated and deflated; and a slider coupled to the balloon catheter such that the balloon catheter is configured to be moved through the sheath (see claims 1 of 285’).  
Regarding claim 2, 285’ teaches a further comprising a dial roller configured to loosen, pull or relax the deflection wire so as to deflect the distal end of the sheath (see claim 3 of 285’).  
Regarding claim 4, 285’ teaches further comprising a pitch screw threadedly extending through the dial roller, the pitch screw is connected to the deflection wire (see claim 3 of 285’).  
Regarding claim 6, 285’ teaches  wherein the slider is configured to slidably translate along the housing (see claims 1 and 8 of 285’).  
Regarding claim 8, 285’ teaches  further comprising a locking stopper configured to stop a movement of the slider (see claims 1 of 285’).  
Regarding claim 10, 285’ teaches further comprising a shim configured to be urged against the housing (see claim 1 of 285’).  
Regarding claim 11, 285’ teaches  further comprising a threaded nut and a screw, the screw being movable in an axis of the sheath by an operator to urge the shim against the housing (see claim 1 of 285’).  
Regarding claim 12, 285’ teaches  further comprising a pitch screw, a proximal end of the deflection wire being coupled to the pitch screw and a distal end of the deflection wire being coupled to the distal end of the sheath, the deflection wire being movable within a lumen in the sheath (see claim 2 of 285’).  
Regarding claim 13, 285’ teaches  wherein the pitch screw is operably coupled to a dial roller, the dial roller being configured to be manipulated to move the pitch screw relative to the housing and the sheath (see claim 3 of 285’).  
Regarding claim 14, 285’ teaches  a medical device, comprising: a housing;  a control section mounted in the housing; a steering wire connected to the control section; a sheath coupled to the control section, the sheath being deflectable and flexible and configured to be inserted into a body of a patient and steerable in the body of the patient using the steering wire; a catheter positioned in the sheath and configured for placement in the body of the patient using the sheath; and a slider slidably translatable along the housing and having a saddle, the saddle being configured to extend and retract the catheter relative to the sheath (see claim 6 of 285’).  
Regarding claim 16, 285’ teaches further comprising a locking stopper to prevent movement of the slider.  
Regarding claim 17, 285’ teaches  wherein the locking stopper comprises a shim that, when urged against the housing, locks the slider in place (see claims 1 and 6 of 285’).  
Regarding claim 18, 285’ teaches a medical device, comprising: a housing; a controller located in the housing and comprising a steering wire; a flexible sheath connected to the steering wire; a slider slidably translatable along the housing; a device coupled to the slider; wherein the movement of the slider is configured to extend and retract the device from the flexible sheath (see claims 1 and 6 of 285’).  
Regarding claim 20, 285’ teaches  further comprising a locking stopper coupled to the controller, the operation of which locks the slider in position (see claims 1 and 6 of 285’).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolduc et al. (Pub. No. 2016/0206853).
Regarding claim 14, Bolduc et al. teaches a medical device (10, Figs. 1-6), comprising: a housing (36, Fig. 2);  a control section (16, Fig. 2) mounted in the housing (36, see Fig. 2); a steering wire (20, Fig. 2) connected to the control section (16, see [0025]); a sheath (12, Fig. 1) coupled to the control section (16, see Fig. 2), the sheath (12) being deflectable (see Fig. 4) and flexible (see Fig. 4) and configured to be inserted into a body of a patient (see [0020]) and steerable in the body of the patient using the steering wire (20, see [0028]); a catheter (32, see [0026]) positioned in the sheath (12) and configured for placement in the body of the patient using the sheath (12, see [0026]); and a slider (40/32, Fig. 3 see Figs. 2-3) slidably translatable along the housing (36, 40 translates along 36) and having a saddle (30), the saddle (30) being configured to extend and retract the catheter (32) relative to the sheath (32, see Fig. 2).  
Regarding claim 15, Bolduc et al. teaches further comprising a dial roller (46, Fig. 6) in the slider (40) and configured, upon rotation thereof, to cause a deflection of the steering wire (20, see [0034]-[0036]).  
Regarding claim 16, Bolduc et al. teaches further comprising a locking stopper (42/46, Figs. 5-6) to prevent movement of the slider (40, see [0040]).  
Regarding claim 17, Bolduc et al. teaches wherein the locking stopper (42/46) comprises a shim (46) that, when urged against the housing (36, 46 is indirectly urged against the inner surface of 36 when its moves along 42), locks the slider (40) in place (see [0040]).  
Regarding claim 18, Bolduc et al. teaches a medical device (10, Figs. 1-4), comprising: a housing (36, Fig. 3); a controller (16, Fig. 3) located in the housing (36, see Fig. 3) and comprising a steering wire (20, Fig. 3); a flexible sheath (12, see Figs. 1 and 4, 12 deflects; hence, 12 is flexible) connected to the steering wire (20, see [0025]); a slider (30/40, Figs. 2-3) slidably translatable along the housing (36, see [0035]-[0036]); a device (32, Fig. 2) coupled to the slider (30 and 40, 32 is coupled to both 30 and 40 when 32 is within 12; wherein the movement of the slider (30) is configured to extend and retract the device (32) from the flexible sheath (12, see Fig. 2).  
Regarding claim 19, Bolduc et al. teaches further comprising a dial roller (46, Fig. 5) in the slider (40), the dial roller (46) configured to, upon rotation thereof, cause a deflection of the steering wire (20, see [0034]-[0036]).  
Regarding claim 20, Bolduc et al. teaches further comprising a roll stopper (42/46, Figs. 5-6) coupled to the controller (16), the operation of which locks the slider (40) in position (see [0040]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolduc et al. (Pub. No. 2016/0206853) in view of Arana et al. (Pub. No. 2009/0156998).
Regarding claim 1, Bolduc et al. teaches a medical device (10, Figs. 1-4) comprising: a housing (36, Fig. 3 8); a sheath (12, Fig. 1) configured to be at least partially inserted into a body of a patient (see [0020]), the sheath (12) having a proximal end (end of 12 within 36) and a distal end (28 and portion of 12 that deflects see Fig. 4), wherein the proximal end (end of 12 within 36) of the sheath (12) is coupled to the housing (36, see Fig. 5), wherein the distal end (28 and portion of 12 that deflects 28) of the sheath (12) is configured to deflect (see Fig. 4); a deflection wire (20, Fig. 4) coupled to the distal end (28 and portion of 12 that deflects) of the sheath (12, see Fig. 4) and configured to deflect the distal end (28 and portion of 12 that deflects) of the sheath (12, see [0025]); a catheter (3, Fig. 2 and [0026] where 32 is a tube) positioned in the sheath (12) and configured to extend and retract relative to the sheath (12, see Fig. 2), wherein the catheter (32) is configured to be moved out of the distal end (28 and portion of 12 that deflects) of the sheath (12, see [0026]), wherein the catheter is configured to be selectively inflated and deflated; and a slider (30 and 40, Fig. 2) coupled to the catheter (32) such that the catheter (32) is configured to be moved through the sheath (12, it is the Examiner’s position that 30 and 40 are both coupled to the catheter 32 and 32 is capable of moving through 12).  Bolduc et al. does not specifically teach a balloon catheter; however, Arana et al. teaches a balloon catheter (10, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Bolduc et al. by substituting 32 for balloon catheter 10 taught by Arana et al. for performing percutaneous transluminal coronary angioplasty or for the delivery of stents (see [0002]).  Further, Bolduc et al. teaches that the device can be used to deliver stents (see [0026]).
Regarding claim 2, Bolduc et al. in view of Arana et al. teaches further comprising a dial roller (42/46, Fig. 3) configured to loosen, pull or relax the deflection wire (20) so as to deflect the distal end (28 and portion of 12 that deflects, see Fig. 4) of the sheath (12, see [0038].  
Regarding claim 6, Bolduc et al. in view of Arana et al. teaches wherein the slider (40) is configured to slidably translate along the housing (36, see [0038]).  
Regarding claim 7, Bolduc et al. in view of Arana et al. teaches wherein the housing (36) comprises a rail (42, Fig. 5) inside a surface of the housing (36) so that the slider (40) is configured to translate along the rail (42, see [0038] and Figs. 5-6).  
Regarding claim 8, Bolduc et al. in view of Arana et al. teaches further comprising a locking stopper (42/46, Fig. 5) configured to stop a movement of the slider (40, see [0040]).  
Regarding claim 9, Bolduc et al. in view of Arana et al. teaches wherein the locking stopper (42/46) is configured to stop a movement of the deflection wire (20, see [0040]).  
Regarding claim 10, in the embodiment of Figs. 1-6 Bolduc et al. in view of Arana et al. does not teach further comprising a shim configured to be urged against the housing.  However, in the embodiment of Fig. 8 Bolduc et al. teaches a housing (236, Fig. 8) further comprising a shim (250, Fig. 8) configured to be urged against the housing (236).
Merriam-webster.com defines “shim” as “a thin, often tapered piece of material (such as wood, metal, or stone) used to fill in space between things (as for support, leveling, or adjustment of fit)” and it is the Examiner’s position that 250 is a tapered piece of material that fills the space between 251 and 260, see [0047]).
It would have been obvious to one of ordinary skill in the art to modify the device taught by Bolduc et al. in view of Arana et al. by substituting 36 for 236 since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art.
Claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolduc et al. (Pub. No. 2016/0206853) in view of Arana et al. (Pub. No. 2009/0156998) in view of Majima et al. (Pub. No. 2017/0143200).
Regarding claim 5, Bolduc et al. in view of Arana et al. does not teach wherein the distal end of the sheath is molded with grooves. However, Majima et al. teaches a sheath (see Fig. 17B-17C) wherein the distal end (portion including tip and K11, Fig. 17B) is molded with grooves (K11, see [0302]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Bolduc et al. in view of Arana et al. by adding the grooves taught by Majima et al. to the distal end of the sheath to ease bending of the sheath during operation (see [0302]).
Allowable Subject Matter
Claims 3-4, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/            Primary Examiner, Art Unit 3783